Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 7/14/2021.  Claims 32-44, 55-67 are pending in this application.  A filing date of 7/14/2021 is acknowledged. The sought benefit of provisional application 63051492 (which was filed on 7/14/2020) is acknowledged. Claims 32, 35 and 55 are independent claims.  Information Disclosure Statement (IDS) submitted on 11/4/2021, 12/5/2021, 1/17/2022 is reviewed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 32-36, 38-44, 55-56, 58-67 are rejected under 35 U.S.C. 103 as being unpatentable over Antony Paul van de Ven (US Publication 20160286616 A1, hereinafter Ven), and in view of John Joseph King (US Publication 20140191688 A1, hereinafter King).

As for independent claim 32, Ven discloses: A method for adjusting a respective parameter value of one or more parameters of an electrical load as a function of a show time equal to a current time of day (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information), the one or more parameters comprising color temperature, intensity, spectrum, temperature, load state, volume, or position of a window covering (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information), the method comprising: receiving an input comprising a request to change the show time backwards or forwards with respect to the current time of day (Fig. 5, step 52, determine or increment date/time based on input; step54, modify base schedule per user preferred schedule based on input; see more in King); determining the current time of day in response to receiving the input (Fig. 5, step 52, determine or increment date/time based on input); adjusting the show time backwards or forwards with respect to the current time of day based on the received input (Fig. 5, step54, modify base schedule per user preferred schedule based on input; see more in King); determining each respective parameter value of the one or more parameters at the adjusted show time (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information based on user inputs); and controlling the electrical load by adjusting each respective parameter value of the one or more parameters of the electrical load to the determined one or more parameter values (Abstract, brightness and/or spectral content of lighting device emissions may be adjusted intraday based on user inputs). 
Ven discloses automatically adjust one or more light output parameters based on information including time of day, but does not clearly disclose adjusting the time based on the user input, in an analogous art of lighting control system, King discloses: receiving an input comprising a request to change the show time backwards or forwards with respect to the current time of day (Fig. 4 and [0041], the input portion comprises an actuator portion enabling a user to set the current day and time on the timer); determining the current time of day in response to receiving the input (Fig. 4 and [0041], the input portion comprises an actuator portion enabling a user to set the current day and time on the timer, from the timer, the current time to be displayed on the display and used by the timer; [0061], user may enter the current time and date); adjusting the show time backwards or forwards with respect to the current time of day based on the received input (Fig. 17 and [0059], the numbers may be entered by highlighting the current number for a given time, and entering the desired number on the keypad of the computer, for example);
Ven and King are analogous arts because they are in the same field of endeavor, automatically controlling light device based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Ven using the teachings of King to clearly include user interface allowing user to set timing characterization data to manage light devices. It would provide Ven’s method with the enhanced capability of adjusting light output parameters based on more schedule settings in order to manage lighting device efficiently.

As for claim 33, Ven-King discloses: wherein the input comprises an actuation of a button on a control device (Ven: [0112], the user interface may include an input mechanism, an input mechanism may include one or more of buttons, keys, keypads, touchscreens, or the like). As for claim 34, Ven-King discloses: wherein the control device comprises one of: a system controller, a keypad device, a dimmer switch, a network device, a remote control, or a thermostat (Ven: [0112], the user interface may include an input mechanism, an input mechanism may include one or more of buttons, keys, keypads, touchscreens, or the like, an output mechanism may include one more LEDs, a display, or the like; [0073], a user input element may include or embody a remote controller arranged to communicate with a lighting device via an infrared, radio frequency, or other wireless signal type). As for independent claim 35, Ven discloses: A control device for controlling one or more parameter values of an electrical load as a function of a show time equal to a current time of day, wherein the one or more parameters each have a respective parameter value which changes over time (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information), the control device comprising: a communication circuit configured to communicate with an input device ([0073], a user input element may include or embody a remote controller arranged to communicate with a lighting device via an infrared, radio frequency, or other wireless signal type); a load control circuit for controlling the one or more parameters of the electrical load (Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information); a control circuit operably connected to the communication circuit and the load control circuit, wherein the control circuit is configured to: receive, via the communication circuit from the input device, a command to adjust the show time backwards or forwards with respect to the current time of day (Fig. 5, step 54, modify base schedule per user preferred schedule based on input; see more in King); determine an adjusted show time based on the received command and the current time of day (Fig. 5, step 54, modify base schedule per user preferred schedule based on input; see more in King); adjust the show time to the adjusted show time based on the determination such that the show time does not equal the current time of day (Fig. 5, step 54, modify base schedule per user preferred schedule based on input; see more in King); determine each respective parameter value of the one or more parameters at the adjusted show time (Abstract, brightness and/or spectral content of lighting device emissions may be adjusted intraday based on user inputs); and cause the load control circuit to control, in response to receiving the message, the electrical load by adjusting each respective parameter value of the one or more parameters to the determined respective parameter value (Abstract, brightness and/or spectral content of lighting device emissions may be adjusted intraday based on user inputs). 
Ven discloses automatically adjust one or more light output parameters based on information including time of day, but does not clearly disclose adjusting the time based on the user input, in an analogous art of lighting control system, King discloses: determine an adjusted show time based on the received command and the current time of day (Fig. 4 and [0041], the input portion comprises an actuator portion enabling a user to set the current day and time on the timer; [0042], a daylight savings time actuator which will enable the selection of a daylight savings function, the setting of the DST actuator to “on” will change the clock to the correct DST time when the date changes to daylight savings time based upon calendar data stored in the memory and a current date); adjust the show time to the adjusted show time based on the determination such that the show time does not equal the current time of day ([0042], a daylight savings time actuator which will enable the selection of a daylight savings function, the setting of the DST actuator to “on” will change the clock to the correct DST time when the date changes to daylight savings time based upon calendar data stored in the memory and a current date; Fig. 17 and [0059], the numbers may be entered by highlighting the current number for a given time, and entering the desired number on the keypad of the computer, for example); determine each respective parameter value of the one or more parameters at the adjusted show time ([0042], the timer will automatically operate according to timing characterization data to be implemented during daylight savings time when the current date is during daylight savings time); and cause the load control circuit to control, in response to receiving the message, the electrical load by adjusting each respective parameter value of the one or more parameters to the determined respective parameter value ([0042], the timer will automatically operate according to timing characterization data to be implemented during daylight savings time when the current date is during daylight savings time);
Ven and King are analogous arts because they are in the same field of endeavor, automatically controlling light device based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Ven using the teachings of King to clearly include user interface allowing user to set timing characterization data to manage light devices. It would provide Ven’s method with the enhanced capability of adjusting light output parameters based on more schedule settings in order to manage lighting device efficiently.
As for claim 36, Ven-King discloses: wherein the control circuit is further configured to: determine whether to reset the show time to equal the current time of day; and reset the show time to equal the current time of day based on the determination (King: [0054], the reset actuator may be selected to reset the transceiver, for example by requesting that the computer resend the timing characterization data). As for claim 38, Ven-King discloses: compare the current time of day to a reset time; determine to reset the show time to equal the current time of day when the current time of day is greater than or equal to the reset time (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element; King: [0054], the reset actuator may be selected to reset the transceiver, for example by requesting that the computer resend the timing characterization data). As for claim 39, Ven-King discloses: wherein the command comprises a first command, and wherein the control circuit is further configured to: receive, via the communication circuit, a second command; and determine to reset the show time in response to receiving the second command (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element; King: [0054], the reset actuator may be selected to reset the transceiver, for example by requesting that the computer resend the timing characterization data). As for claim 40, Ven-King discloses: wherein the second command comprises a scene or show command transmitted in response to an actuation of a second button on the input device, wherein the scene or show command corresponds to at least one static parameter value (Ven: Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information). As for claim 41, Ven-King discloses: wherein the input device comprises one of: a system controller, a keypad device, a dimmer switch, a network device, a remote control, or a thermostat (Ven: [0112], the user interface may include an input mechanism, an input mechanism may include one or more of buttons, keys, keypads, touchscreens, or the like, an output mechanism may include one more LEDs, a display, or the like; [0073], a user input element may include or embody a remote controller arranged to communicate with a lighting device via an infrared, radio frequency, or other wireless signal type). As for claim 42, Ven-King discloses: wherein the one or more parameters of the electrical load comprise one or more of: color temperature, intensity, spectrum, temperature, load state, volume, or position of a window covering (Ven: Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information). As for claim 43, Ven-King discloses: wherein the command comprises an indication to increase the show time, decrease the show time, or go to a specific show time (King: Fig. 17 and [0059], the numbers may be entered by highlighting the current number for a given time, and entering the desired number on the keypad of the computer, for example). As for claim 44, Ven-King discloses: wherein the communication circuit of the load control device is configured to receive the command via a wireless protocol comprising one of: Wi-Fi, Thread, Bluetooth, ZigBee, or a proprietary protocol (Ven: [0067], a signal may be received via WiFi, ZigBee, Bluetooth, infrared, modulated light, audio tone, Ethernet, or another wired or wireless connection). 45-54. (canceled) As per Claim 55, it recites features that are substantially same as those features claimed by Claim 35, thus the rationales for rejecting Claim 35 are incorporated herein.

As per Claim 56, it recites features that are substantially same as those features claimed by Claim 36, thus the rationales for rejecting Claim 36 are incorporated herein.
As per Claim 58, it recites features that are substantially same as those features claimed by Claim 38, thus the rationales for rejecting Claim 38 are incorporated herein.

As per Claim 59, it recites features that are substantially same as those features claimed by Claim 39, thus the rationales for rejecting Claim 39 are incorporated herein.
As per Claim 60, it recites features that are substantially same as those features claimed by Claim 40, thus the rationales for rejecting Claim 40 are incorporated herein.

As per Claim 61, it recites features that are substantially same as those features claimed by Claim 41, thus the rationales for rejecting Claim 41 are incorporated herein.
As per Claim 62, it recites features that are substantially same as those features claimed by Claim 42, thus the rationales for rejecting Claim 42 are incorporated herein.

As per Claim 63, it recites features that are substantially same as those features claimed by Claim 43, thus the rationales for rejecting Claim 43 are incorporated herein.
As for claim 64, Ven-King discloses: wherein the instructions that cause the electrical load controller control circuitry to receive the input that includes the data indicative of the command to change the show time further cause the control circuitry to: receive the input that includes the data indicative of the command to change the show time via a clock adjustment on a graphical user interface of a network device (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element; King: [0039], the display comprises a clock portion which may be set to display “12-hour time”). As per Claim 65, it recites features that are substantially same as those features claimed by Claim 44, thus the rationales for rejecting Claim 44 are incorporated herein.
As for claim 66, Ven-King discloses: wherein the instructions, when executed by the electrical load controller control circuitry, further cause the control circuitry to: transition each respective value of one or more parameters of a second electrical load operatively coupled to the electrical load controller to a value corresponding to the show time, wherein the show time initially corresponds to a current time of day; determine a respective adjusted value of each of the one or more parameters of the second electrical load at the adjusted show time; and transition each respective value of the one or more parameters of the second electrical load to the determined respective adjusted value (Ven: Abstract, a lighting device is arranged to receive or determine information indicative of geospatial location and additional information such as time, time zone, and/or date) and automatically adjust one or more light output parameters (e.g., luminous flux, color point, color temperature, spectral content, and operating time) based on such information). As for claim 67, Ven-King discloses: wherein the instructions that cause the electrical load controller control circuitry to transition each respective value of the one or more parameters of the electrical load device operatively coupled to the electrical load controller further cause the control circuitry to: transition each respective value of the one or more parameters of the electrical load device that includes a lighting control device; and wherein the instructions that cause the electrical load controller control circuitry to transition each respective value of the one or more parameters of the second electrical load operatively coupled to the electrical load controller further cause the control circuitry to: transition each respective value of the one or more parameters of the second electrical load device that includes at least one of: a motorized window treatment, a thermostat, an audio device, or a television (Ven: [0059], a lighting device can be a device which illuminates an area or volume, e.g., a structure … a remote audio device, a remote video device, a window).

4.	Claims 37, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Ven and King as applied on claims 35 and 55, and further in view of Carlos Restrepo (US Publication 20140077707 Al, hereinafter Restrepo)

As for claim 37, Ven-King discloses: wherein the control circuit is further configured to: begin a timer in response to adjusting the show time when the electrical load is controlled to the determined respective parameter values (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element); and wherein to determine whether to reset the show time to equal the current time of day (Ven: [0097], override signals may be implemented in a substantially instantaneous manner and may be maintained for a predetermined or user-determined time period that may be tracked by a clock or timer associated with a lighting device or associated with a user input element; King: [0054], the reset actuator may be selected to reset the transceiver, for example by requesting that the computer resend the timing characterization data), but Ven-King does not clearly disclose comparing the timer to a threshold, in another analogous art of controlling lighting device based on user input, Restrepo expressly discloses: the control circuit is configured to: compare the timer to a threshold; and determine to reset the show time when the timer is equal to or exceeds the threshold ([0106], a determination is made as to whether a maximum run time threshold has been exceeded, the dimmer determination engine determines whether the maximum run time threshold has been exceeded, the determination is based on a run time reading kept by the timer and sent to the dimmer determination engine, the dimmer determination engine then compares the run time reading received from the timer and compares the run time reading with the maximum run time threshold). Ven and King and Restrepo are analogous arts because they are in the same field of endeavor, automatically controlling light device based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Ven-King using the teachings of Restrepo to clearly include making determination by comparing timer to a threshold. It would provide Ven’s method with the enhanced capability of allowing user to manage lighting device with timeout setting.

As per Claim 57, it recites features that are substantially same as those features claimed by Claim 37, thus the rationales for rejecting Claim 37 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
	Adler (US Publication 20150359061 A1)	Lighting Control Technology and Systems and Methods Using the Same	Fig. 6	Determine control parameters based at least in part on time
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171